Citation Nr: 9916936	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a spine disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the North Little Rock, Arkansas, Regional Office (hereinafter 
RO).  In July 1997, a hearing was held at the RO before the 
Board member rendering this decision, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998). 

Pursuant to development requested by the Board in a February 
1998 Remand, the RO found that new and material evidence had 
been presented to reopen the claim for service connection for 
a spine disability, and the issue has been characterized 
accordingly on the title page.  By order of United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter Court) dated 
July 7, 1998, the veteran's appeal from a January 1998 denial 
by the Chairman of the Board of a Motion for Reconsideration 
of the February 7, 1995, Board decision was dismissed for 
lack of jurisdiction.  The issue of service connection for a 
spinal disorder, having been properly reopened by the RO, is 
now returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service medical records do not reflect treatment for 
a chronic spine disability.  

3.  The weight of the evidence suggests that a chronic spine 
disability was shown at a time too remote from service to 
conclude that it is related to acquired in-service pathology 
or symptomatology or in-service occurrence or event.  

CONCLUSION OF LAW

A chronic acquired spinal disability was not incurred in or 
aggravated by service and arthritis cannot be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the 
veteran, as requested by the Board in its February 1998 
Remand, was afforded a thorough VA examination in March 1998 
that included an opinion based upon a review of the relevant 
evidence of record contained in the claims file as to the 
etiologic origin of the current spinal disabilities.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

With the above legal principles in mind, the relevant 
evidence will be briefly summarized.  Aside from a notation 
in June 1979 to a chest X-ray that revealed "minimal" 
dextroscoliosis of the thoracic spine, the service medical 
records, including the August 1981 separation examination, 
contain no references to a spinal disability.  Moreover, the 
veteran did not report that he had suffered from a disability 
of the spine on the Report of Medical History completed in 
August 1981.  In fact, he specifically denied recurrent back 
pain.  Moreover, he did not make reference to a spinal 
disability in a claim for service connection for a skin 
disease and "anal/rectal" problems submitted in September 
1981.  VA examinations conducted in November 1981 and January 
1983 also did not indicate the presence of a spinal 
disability or any complaints related thereto.  VA and private 
clinical records dated in 1985 referred to neck and back pain 
said to have resulted from a July 1984 automobile accident.  
These records do not show the veteran reporting a history of 
in-service spinal disabilities. 

An October 1985 statement completed by a chiropractor 
indicated he had been treating the veteran for pain in the 
neck, back and other areas of the body following injuries 
sustained in a January 1983 automobile accident and a January 
1984 workplace injury, in addition to spinal pain following 
the July 1984 automobile accident.  Again, no reference was 
made in this statement to in-service back pathology or 
symptomatology.  An October 1985 report from a private 
physician indicated he had first treated the veteran for 
right shoulder pain in March 1984 after the veteran lifted a 
heavy desk at his place of employment.  He also indicated he 
treated the veteran in October 1984 for mid-thoracic pain 
following an automobile accident.  Another private clinical 
report dated in August 1990 reflected treatment for injuries 
to the spine sustained in a May 1988 automobile accident.  
Additional private clinical records dated thereafter to the 
present time reflect treatment for a spinal disabilities, to 
include degenerative disc disease.  Again, none of this 
evidence contains any medical opinions or history reported by 
the veteran liking a current spinal disability to service.  

In addition to the "negative" clinical evidence recorded 
above, it was the conclusion of a VA physician who examined 
the veteran in March 1998 and reviewed the entire claims file 
that the dextroscoliosis of the thoracic shown in service 
represented "a defect of adolescence that is developmental" 
rather than the result of in-service trauma.  This 
distinction is important, as in the absence of a superimposed 
in-service disease or injury, service connection cannot be 
established for developmental or congenital "defects."  
38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet.App. 439, 441 
(1992); VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(Precedent opinion of the General Counsel of the VA).  
Moreover, further "negative" evidence is represented by the 
conclusion of the physician who conducted the March 1998 VA 
examination that the lack of evidence of in-service treatment 
for a spinal disability "would indicate that the rigors of 
service did not aggravate [the veteran's] cervical, thoracic, 
or lumbar condition."  In addition, the physician attributed 
the degenerative changes shown at T3-T5 to the congenital 
thoracic scoliosis and the degenerative changes in the other 
areas of the spine to the veteran's multiple post-service 
traumatic episodes.  

Weighed against the "negative" evidence summarized above is 
the "positive" evidence represented by a statement from a 
private physician received in May 1997 indicating that 
"[t]here is most probably a relationship between the fact 
that with the development of the scoliosis [the veteran] also 
most likely developed cervical and thoracolumbar degenerative 
disc disease at an early age."  However, this physician also 
indicated that he was "unable to say" whether the veteran's 
cervical spondylosis was aggravated by service, and given the 
absence of in-service evidence of treatment for a back 
disability and the evidence linking the veteran's spinal 
disability to several post service accidents, the Board finds 
the probative value of this evidence to be minimal.  

Additional "positive" evidence is contained in a February 
1997 statement from a chiropractor  in which he stated, "I 
believe that time in the service contributed to the scoliosis 
and disc and vertebra degeneration." Rather than supporting 
this assertion with reference to specific in-service clinical 
findings, however, this physician based this conclusion on 
the reported history of by the veteran of having to carry a 
pack for "20-25" mile marches.  While the veteran has 
presented sworn testimony repeating this assertion to the 
extent he contends his in-service duties as a medical 
corpsman included having to carry heavy packs for long 
periods of time, the Board notes that medical conclusions 
based solely on a history reported by the veteran are of 
minimal probative value.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).  Moreover, as the conclusion by the VA physician 
who conducted the March 1998 examination referenced above is 
documented to have been based on a review of the claims file, 
while that of the chiropractor who completed the February 
1997 statement was not, the Board finds the probative value 
of the March 1998 medical opinion to outweigh the February 
1997 opinion.  

While the veteran has essentially contended that because his 
"reserve status" extended to a period of time after active 
duty that included the date of injuries to the spine as a 
result of accidents incurred after the veteran's period of 
active duty, there is no evidence to suggest that automobile 
or work-place injuries sustained during this period of time 
were in anyway connected with a period of reserve duty.  
Thus, consideration of the contentions of the veteran in this 
regard cannot result in a grant of service connection.  

In short, the Board finds the weight of the "negative" 
evidence, principally the lack of any evidence of treatment 
for a spinal disability during service, the documented post-
service injuries to the spine, and the March 1998 VA medical 
opinion, to outweigh the "positive" evidence of record.  
Accordingly, the claim for service connection for a back 
disability must be denied.  Gilbert, 1 Vet. App. at 49.    


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a spine disability is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

